Citation Nr: 1031168	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and July 2005 rating decisions 
of the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  

In his January 2007 substantive appeal (on VA Form 9), the 
Veteran requested a videoconference hearing.  In a June 2010 
letter, he was notified that his hearing had been scheduled for 
August 2010, but he failed to appear for the proceeding and has 
not provided an explanation for his absence or requested to 
reschedule the hearing.  So his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

Since the Veteran's last VA examination in September 2008, the 
Veteran has alleged that his bilateral hearing loss has worsened 
- specifically in an August 2010 statement from the Veteran's 
representative.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was previously 
examined, a new 


examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding a Veteran is entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Therefore, a VA examination is required to assess the 
current level of severity of the Veteran's service-connected 
bilateral hearing loss. 

Additionally, the most recent VA outpatient treatment records are 
dated from November 2009.  All VA outpatient records since this 
date should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient 
records since November 2009 that have not 
been secured for inclusion in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  Provide a VA examination to the Veteran 
in order to assist in evaluating the severity 
of the Veteran's service- connected bilateral 
hearing loss.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly DC 6100.  The pertinent rating 
criteria 


must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

3.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



